             Case 3:19-cv-00693-MMD-CLB Document 46 Filed 10/08/20 Page 1 of 4




1                                 UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3

4        CATHERINE CASTELLANOS, et al.,                    3:19-cv-00693-MMD-CLB

5                                         Plaintiff,

6          v.                                                        ORDER

7
         CITY OF RENO, et al.,
8
                                      Defendants.
9

10
                This case involves a constitutional challenge of a city ordinance brought by
11
     Catherine Castellanos (“Castellanos”), Lauren Courtney (“Courtney”), Rachel Jasper
12
     (“Jasper”), Brianna Morales (“Morales”), Victoria Rachet (“Rachet”), Lily Stagner
13
     (“Stagner”), Natalee Wells (“Wells”), Cecelia Whittle (“Whittle”), and Maryann Rose
14
     Brooks (“Brooks”) (collectively referred to as “Plaintiffs”) against the City of Reno and
15
     Michael Chaump (collectively referred to as “Defendants” or “City”). Currently pending
16
     before the court is Defendants’ motion to compel discovery and to deem requests for
17
     admission admitted. (ECF No. 32; 33). Plaintiffs responded (ECF No. 35) and Defendants
18
     replied (ECF No. 37).
19
     I. Factual Background and Procedural History
20
                Plaintiffs are Adult Interactive Cabaret Performers1 aged 18 to 21 who currently
21
     work in the City of Reno. (ECF No. 1). Plaintiffs allege that Reno Municipal Code (RMC)
22
     Chapters 4 and 5 were enacted in violation of NRS 237.080 and discriminate against
23
     female dancers in violation of the Fourteenth Amendment. (Id. at 5, 9). The Performers
24
     also allege that RMC 5.06.080 violates the First Amendment and discriminates on the
25
     basis of age in violation of the Fourteenth Amendment. (Id. at 18). In addition to the
26
     Plaintiffs’ individual suit, the complaint seeks to bring a claim on behalf of all similarly
27
     1      “Adult Interactive Cabaret Performers” is a term of art used by the City of Reno to
28   describe female dancers who dance topless. (ECF No. 1 ¶ 16).

                                                       1
           Case 3:19-cv-00693-MMD-CLB Document 46 Filed 10/08/20 Page 2 of 4




1    situated Adult Interactive Cabaret performers currently working in Reno. (ECF No. 1 ¶

2    97). The complaint seeks a certification of three separate classes: (1) all dancers age 18

3    to 21, (2) all female dancers, and (3) all patrons age 18 to 21. (Id. at ¶ 97(A)-(C)). After

4    the parties stipulated to a discovery plan (ECF No. 23) and a protective order (ECF No.

5    21), the case proceeded to discovery.

6           A. Motion to Compel and Motion to Deem Requests for Admissions Admitted

7           On March 9, 2020, the City served Plaintiffs with written discovery requests. (ECF

8    No. 32 at 2). Plaintiffs Castellanos, Courtney, Jasper, Rachet, Stagner, and Brooks

9    replied, while Plaintiffs Morales, Wells, and Whittle did not. (ECF No. 37 at 2). The written

10   discovery requests include Interrogatories (ECF No. 32-1; 32-4; 32-7), requests for

11   document production (ECF No. 32-2; 32-5; 32-8) and requests for admissions (ECF No.

12   32-3; 32-6; 32-9). On June 15, 2020 Defense counsel sent a letter to Plaintiffs’ counsel

13   stating that the City has not received a response to their discovery requests for these

14   three plaintiffs. (ECF No. 32-10 at 4). Plaintiffs did not respond. Then, on June 30, 2020,

15   Defense counsel sent an email to Plaintiffs’ Counsel requesting a phone call to further

16   discuss the discovery responses received and outstanding, in an effort to meet and

17   confer. (Id. at 6). Plaintiff’s Counsel again did not respond. On July 8, 2020, Defense

18   counsel sent a second email requesting a phone call with Plaintiffs’ counsel. (Id. at 8).

19   Plaintiffs’ counsel finally spoke with Defense counsel on July 22, 2020. During this

20   discussion, Defense counsel stated their intent to file a motion to compel if Plaintiffs

21   Morales, Wells and Whittle failed to respond to the outstanding discovery requests by

22   August 2, 2020. (Id. at 11). Plaintiffs failed to respond by the August 2, 2020 deadline

23   and Defendants filed the motions that are the subject of this order.

24   II. Discussion

25          A. Motion to Compel

26          The Federal Rules of Civil Procedure permit a party to “move for an order

27   compelling an answer, designation, production, or inspection,” if: “(i) a deponent fails to

28   answer a question asked. . ., (ii) a corporation fails to make a designation. . . , (iii) a party

                                                    2
           Case 3:19-cv-00693-MMD-CLB Document 46 Filed 10/08/20 Page 3 of 4




1    fails to answer an interrogatory under Rule 33, or (iv) a party fails to produce documents

2    . . . requested under Rule 34.” Fed. R. Civ. P. 37(a)(3)(A)-(B). The motion to compel must

3    include a certification that the movant has in good faith conferred or attempted to confer

4    with the person or party failing to make disclosure or discovery in an effort to obtain it

5    without court action.” Fed. R. Civ. P. 37(a). The federal rules “provide that discovery

6    requests must be responded to within 30 (or in some cases 45) days.” Richmark Corp.

7    v. Timber Falling Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992). Furthermore, “[i]t is

8    well established that a failure to object to discovery requests within the time required

9    constitutes a waiver of any objection.” Id.

10          Plaintiffs Morales, Wells, Whittle and their counsel completely failed to respond to

11   the March 9 discovery. (ECF No. 32). In their response to the motion to compel Plaintiffs’

12   counsel did not oppose the motion. Rather, as defense counsel points out, Plaintiffs’

13   counsel simply makes a veiled attempt at withdraw as counsel for these Plaintiffs.2 (ECF

14   No. 35). Plaintiffs have not responded to the Defendants’ March 9 discovery within the

15   time permitted by the rules and consequently have waived all objections. See Richmark,

16   959 F.2d at 1473. In fact, Plaintiffs’ failure to respond to the discovery requests made

17   months ago and their failure to come forth with any justification for the delay borderlines

18   bad faith conduct inconsistent with the rules governing civil discovery. Thus, due to

19   Plaintiffs’ blatant disregard to the rules and spirit of civil discovery, the court grants the

20   defendants motion to compel.

21          B. Motion to Deem Requests Admitted

22          Under Rule 36(a) a matter is deemed admitted “unless, within 30 days after

23   service of the request . . . the party to whom the request is directed serves upon the party

24   requesting the admission a written answer or objection addressed to the matter, signed

25
26   2      This is improper. First, the court agrees that counsel may not abandon his client
     on the courthouse steps by urging the court to dismiss these plaintiffs without prejudice.
27   (See ECF No. 35). If Plaintiffs’ counsel wishes to withdraw, he must do so by filing a
     separate motion to withdraw, in compliance with the Local Rules. See Fed. R. Civ. P.
28   7(b)(1); LR IA 11-6(b).

                                                   3
           Case 3:19-cv-00693-MMD-CLB Document 46 Filed 10/08/20 Page 4 of 4




1    by the party or by the party’s attorney.” Fed. R. Civ. P. 36(a). “Once admitted, the matter

2    ‘is conclusively established unless the court on motion permits withdrawal or amendment

3    of the admission’ pursuant to Rule 36(b).” Conlon v. United states, 474 F.3d 616, 621

4    (9th Cir. 2007) (citing Fed. R. Civ. P. 36(b)). Plaintiffs Morales, Wells and Whittle have

5    failed to respond in any manner to Defendants’ March 9 request for admissions. (ECF

6    No. 37 at 2). Therefore, Defendants’ motion to deem requests for admission admitted is

7    also granted.

8           III. Conclusion

9           Consistent with the discussion above, IT IS ORDERED that Defendant’s Motion to

10   Compel (ECF No. 32) is GRANTED;

11          IT IS FURTHER ORDERED that Plaintiffs Morales, Wells and Whittle must

12   respond to the discovery request within THIRTY (30) DAYS from the date of this order;

13   and

14          IT IS FURTHER ORDERED that Defendants’ Motion to Deem Requests for

15   Admission Admitted (ECF No. 33) is GRANTED.

16

17          October 8, 2020
     DATED: __________________.

18
                                        ______________________________________
19                                      UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
26

27

28

                                                 4
